DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/3/2021 has been entered.

 Response to Amendment
The Amendments filed on 11/3/2021 have been entered.  Claims 1, 3-11, 13-24, 26, 28, and 31-33 are pending.  Claims 31-33 are new.  Claims 2, 12, 25, 27, and 29-30 are cancelled. Claims 1, 3, 18, and 21-22 are amended and claims 4-11, 13-17, 19-20, 23-24, 26, and 28 are as previously presented.  

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered.
Regarding the rejection under 35 USC § 103, the applicant states that the prior art of Schoenberg, Malave, Hockersmith, and Wekell does not teach the amended limitation of “outputting a graphical indicator for each medical test, wherein the graphical indicator is a slidebar that illustrates a measurement value for the current medical result data along a predetermined range, wherein the graphical indicator is output in the layout in a column beside the current medical result data and the previous result data so that the previous result data, the current medical result data and the graphical indicator of the same medical test are in the same row in the layout”  The examiner respectfully disagrees.  Malave Fig 17 and 23b teaches a graphical indicator that can be placed in the row of chart/table which chart is the equivalent of the one taught by Schonberg.  Schoenberg Fig 2a, 3a and 3b already teaches placing data for each test/measurement type in a separate rows and therefore, it would be obvious to one of ordinary skill in the art to place the graphical indicator taught by Malave in the same row of the as the current and past measurement data for the same test as taught by Schonberg in order 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter in claims 31-33 must be shown or the feature(s) canceled from the claim(s).  In particularly, it is not clear whether marking to illustrate previous and current result data is high, low, or normal is shown in the drawings and it is not clear whether the lateral indicia for the standard deviation are shown in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-7, 9, 11, 13, 15-24, 26, 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoenberg (US 2002/0177759) in view of Malave (US 2002/0193679) in view of Hockersmith (US 2005/0159656) and further in view of Wekell (US 2006/0200009)  .
Regarding claim 1, Schoenberg teaches the method for obtaining, processing, and presenting medical data in a computing device (Abstract), comprising:
 receiving, at the computing device, current medical result data of a medical test performed on a patient as one or more medical readings from an input interface based on the medical test currently performed on the patient, wherein the current medical result data is obtained by the medical test currently performed on the patient at a current date ([0041;0042] – data collected from various sources and can be displayed in real time on the display); 
creating, by the computing device, an output of the current medical result data of the medical test performed on the patient in a layout on a graphical interface having rows and columns (see Fig 2a, 3a and 3b), wherein the current medical result data is based on one or more of a height, a weight, a blood sample, a urine sample, and a fecal sample of the patient (hematology results can be entered which are blood tests [0043; 0056]); 
in response to receiving, at the computing device, a selection of an amount or a type of a medical result for a given medical test that has been performed on the patient, the computing device retrieving (user can choose different data sets from different sources where sources include various types of monitoring/tests/results [0040-0042] The examiner also notes that the interfaces also shows a selection button for changing between categories of test - vital, resp, hematology etc see also [0055; 0056]) from a non-transitory memory, stored previous result data of the selected medical test that matches to the (The examiner would not under broadest reasonable interpretation date is defined as the time at which an event occurs therefore showing results from a previous time but even the same day would fulfill this limitation see "Date." Merriam-Webster.com. Merriam-Webster, n.d. Web. 15 Dec. 2017.  Fig 2a, 3a and 3b shows previous times as noted above the system can display current data in real time.); 
inputting, by the computing device, the stored previous result data (The examiner would note that all data including the current data must be stored at some point in order for the computing device to be able display the data) of the medical test performed on the patient in the layout in a separate column (Fig 2A, 3A and 3B shows each row of the table is a particular type of measurement/result and each column represents a different time period.  The figures indicate that the data can be over multiple days since Fig 2 and 3 all indicate the patient has been in the hospital for 3 days.); and2
outputting, by the computing device, the layout to the graphical interface that enables interaction with the layout based on a received input at the computing device and displaying the layout and the graph on the graphical interface. (Fig 1: 12 display and [0037]). 
Schoenberg does not explicitly teach outputting a graphical indicator for each medical test, wherein the graphical indicator is a slidebar that illustrates a measurement value for the current medical result data along a predetermined range, wherein the graphical indicator is output in the layout in a column beside the current medical result data and the previous result data so that the previous result data, the current medical result data and the graphical indicator of the same medical test are in the same row in the layout; and determining, by the computing device, whether any of the current medical result data or the stored previous result data is abnormal, wherein given data is abnormal based on being outside of a range of reference data; automatically generating, by the computing device, a graph for the medical test based on a set of predetermined rules, wherein the set of predetermined rules include the 
Malave does teach a medical record system outputting a graphical indicator for each medical test, wherein the graphical indicator is output in the layout in a column beside the current medical result data and the previous result data so that the previous result data, the current medical result data and the graphical indicator of the same medical test are in the same row in the layout (Malave teaches a graphical indicator in Fig 17 and 23b which can be displayed in a row of table.)
In view of the teachings of Malave, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the graphical indicator as is disclosed by Malave to the display taught by Schoenberg in order to improve the ease of the user understanding the data. Because Schoenberg teaches that each test/measurement type in a separate row, it would be obvious to one of ordinary skill in the art to place the graphical indicator taught by Malave in the same row of as the current and past measurement data for the same test as taught by Schonberg in order to ensure all components for each test are together in the same row.  
Hockersmith does teach outputting a graphical indicator for each medical test, wherein the graphical indicator is a slidebar that illustrates a measurement value for the current medical result data along a predetermined range (Hockersmith Fig 7 shows slide bar graphical image indicator, the equivalent of the one taught by Malave and states that a slider can be used in the slide bar and that the current/most recent can be represented as a slider [0124]. Regarding the predetermined range, both Malave Fig 23B and Hockersmith Fig 7 show a predetermined range as part of their graphical indicators. It would be obvious to one of ordinary skill in the art based on teaching of Hockersmith that graphical indicator such as the one taught by Malave can include current result data in order to create graphical representations that best  convey the desired information Hockersmith [0003])
Wekell does teach determining, by the computing device, whether any of the current medical result data or the stored previous result data is abnormal, wherein given data is abnormal based on being outside of a range of reference data; automatically generating, by the computing device, a graph for the medical test based on a set of predetermined rules, wherein the set of predetermined rules include the computing device generating the graph based on the current medical result data being abnormal and at (In order to meet limitation of the claim as currently written, the prior art only need to show that a graph is automatically generated in cases where the condition is abnormal and that these automatically generated graphs can include two more data points.  The applicant does not indicate the graphing cannot occur when there are less than two points. Wekell [0108] states that trend graph 504 is displayed automatically when a trend warning occurs which is an abnormal state.  Graph 504 clear shows at least 2 points labeled with values 79 and 72 in trend graph and because graph plot rises after labeled 72 value there is at least one more value in the trend graph at the 0H mark.)
In view of the teachings of Wekell, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include automatically graphing as is disclosed by Wekell to the display taught by Schoenberg in order to alert physician of changes in the patient condition that are outside normal ranges.

 Regarding claim 3, Schoenberg teaches the method of claim 1, further comprising generating and outputting, by the computing device, a graph of the current medical result data and the previous result data over time (see graphs in Fig 2a, 3a, and 3b).
Regarding claim 4, Schoenberg teaches the method of claim 3, wherein generating the graph and outputting the layout is performed in response to receiving, at the graphical interface of the computing device, a single request for medical data pertaining to the patient ([0061-0063]).
Regarding claim 5, Schoenberg teaches the method of claim 3, further comprising: determining, by the computing device, a proportional time scale of the graph with a proportional division of time based on a date of the current medical result data and dates of retrieved stored previous result data, so as to provide a dynamic time-scale according to data time points for which medical data exists on the patient ([0057]).3
Regarding claims 6 and 19, Schoenberg teaches the method of claim 1 and 18, further comprising: in response to receiving, at the computing device, a single request for medical data pertaining to the patient: the computing device retrieving from the non-transitory memory the stored previous result data of the same medical test that matches to the patient; and the computing device creating and outputting the layout to the graphical interface (see claim 4).
Regarding claims 7 and 20, Schoenberg teaches the method of claims 1 and 18, further comprising: outputting, by the computing device, the layout including a combination of the amount or the type of medical result for the given medical test that has been performed on the patient including both current and previous result data for the given medical test (see claim 1).
Regarding claim 9, Schoenberg teaches the method of claim 1, wherein retrieving, from the non-transitory memory, the stored previous result data of the same medical test performed on the same patient comprises retrieving given stored previous result data of the same medical test performed on the same patient and corresponding to multiple previous testing dates, and the method further comprises: inputting, by the computing device, the given stored previous result data in the layout such that medical data corresponding to the same testing date is provided in the same column, and multiple columns are provided for data of the multiple previous testing dates, and the retrieved stored previous result data is provided in the same layout so as to provide patient medical data in a compressed format (see claim 1).
Regarding claim 11, Schoenberg teaches the method of claim 1, further comprising receiving, at the computing device, the output of the current medical result data from an input interface (see claim 1).5
Regarding claims 13 and 24, Schoenberg teaches the method of claims 1 and 22, method of claim 1, further comprising receiving, by the computing device, outputs of the medical test performed by multiple instruments ([0043]).
Regarding claim 15, Schoenberg teaches the method of claim 1, wherein the computing device includes a medical device ([0043]).
Regarding claim 16, Schoenberg teaches the method of claim 1, wherein the computing device includes distributed components in communication (see Fig 1 and [0030-0035]).
Regarding claim 17, Schoenberg teaches the method of claim 1, further comprising: retrieving, from the non-transitory memory, stored previous result data of medical tests performed on the same patient; and determining, by the computing device and from the retrieved stored previous result data, the stored previous result data pertaining to the same medical test performed on the same patient (The reports are for the same patient as noted by the Bed: K in Fig 2A, 3A and 3B and as noted in claim 1 each row corresponds to a particular/same test measurement/result)
Claims 18, 21, and 22 are rejected for substantially same reasons as claim 1.
Regarding claim 23, Schoenberg teaches the method of claim 22, wherein the step of providing the stored previous result data further comprises providing a date at the top of each column of data (Fig 2a, 3a, and 3b show data/time stamp above each column see claim 1 for interpretation of date.).
Regarding claim 26, Schoenberg teaches the method of claim 25, wherein the step of graphing medical data comprises allowing a user to select one or more tests to display a graph that includes current and past results as data points ([0053]).
Regarding claim 31, Schoenberg as modified teaches the method of claim 1, wherein the slidebar includes an additional mark differentiated from the measurement value to illustrate whether the previous result data is low, normal or high for the same medical test (Hockersmith [0124] teaches that slide bar can include markings/color coded regions that indicated whether the concentration is high, medium/normal, or low.  Hockersmith [0124] further indicates that additional sliders can include historical measurements, the equivalent of previous result data which location historical measurement slider in the colored region  would indicate whether the previous result data is low, normal or high.  The examiner would further note that Malave Fig 23B also shows markings for delineating low and high measurement regions using dashed lines instead of colored regions which would be an alternative way for showing the high, low or normal measurements. It would be obvious to one of ordinary skill in the art based on teaching of Hockersmith and Malave that graphical indicator such as the one taught by the combination of Schoenberg, Malave and Hockersmith can include previous result data with indications of high, low or normal readings in order to create graphical representations that best convey the desired information to the viewer see - Hockersmith [0003]  ) .  
Regarding claim 32, Schoenberg as modified teaches the method of claim 1, wherein the slidebar includes a lateral indicia that is related to a standard deviation of the measurement value (Hockersmith [0124] teaches that slider on the slide bar can indicate standard deviation.  The slider goes from side to side of the slide bar as shown in Hockersmith Fig 7 which would make it a lateral indicia since lateral is commonly defined as situated on, directed toward, or coming from the side or extending from side to side see “Lateral.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/lateral. Accessed 19 Nov. 2021.  In addition, Malave Fig 23B teaches a bar that extends from the sides of a marker for indicating standard deviation which marker is the equivalent of slider taught by Hockersmith which would be an alternative form of a lateral indicia. It would be obvious to one of ordinary skill in the art based on teaching of Hockersmith and Malave that graphical indicator such as the one taught by the combination of Schoenberg, Malave and Hockersmith can include a lateral indicia for standard deviation of the measurements in order to create graphical representations that best convey the desired information to the viewer see - Hockersmith [0003]).  
Regarding claim 33, Schoenberg as modified teaches the method of claim 1, wherein the slidebar indicates whether the current result test data of the medical test is low, normal, or high (Hockersmith [0124] teaches that slide bar can include markings/color coded regions that indicated whether the concentration is high, medium/normal, or low.  Hockersmith [0124] further indicates that additional sliders can include historical measurements, the equivalent of previous result data which location historical measurement slider in the colored region or color of the marker itself would indicate whether the previous result data is low, normal or high It would be obvious to one of ordinary skill in the art based on teaching of Hockersmith and Malave that graphical indicator such as the one taught by the combination of Schoenberg, Malave and Hockersmith can include current result data with indications of high, low or normal readings in order to create graphical representations that best convey the desired information to the viewer see - Hockersmith [0003]).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoenberg as modified by Malave, Hockersmith and Wekell in view of Nitzan (US 2007/0033074).
Regarding claim 8, Schoenberg teaches the method of claim 1, but does not explicitly teach determining, by the computing device, whether any of the current medical result data or the stored previous result data is abnormal, wherein given data is abnormal based on being outside of a range of reference data; based on the given data being abnormal, outputting by the computing device the given data in the layout to be visually distinguishable from other result data.4
Nitzan does teach a medical record display system that determines, by the computing device, whether any of the current medical result data or the stored previous result data is abnormal, wherein given data is abnormal based on being outside of a range of reference data; based on the given data being abnormal, outputting by the computing device the given data in the layout to be visually distinguishable from other result data ([0154-0156]).4.
.  

Claims 10, 14, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoenberg as modified by Malave, Hockersmith, and Wekell in view of Mayaud (US 2002/0042725).
Regarding claim 10, Schoenberg teaches the method of claim 1, receiving the current medical result data of the medical test performed on the patient but does not explicitly teach determining, by the computing device, that the patient is in a non-steroidal anti- inflammatory drug (NSAID) therapy program; and in response to the patient being in the NSAID therapy program, retrieving the stored previous result data of the same medical test performed on the same patient, and outputting the layout to the graphical interface.
Mayaud does teach a medical record system that determines, by the computing device, that the patient is in a non-steroidal anti- inflammatory drug (NSAID) therapy program; and in response to the patient being in the NSAID therapy program, retrieving the stored previous result data of the same medical test performed on the same patient, and outputting the layout to the graphical interface. (Mayaud teaches pulling diagnostic data related/important particular drug treatments and further indicates that the drug can be NSAID [0115-0126; 0284])
In view of the teachings of Mayaud, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the selection of results based on NSAID treatment as is disclosed by Mayaud to the medical record system taught by Schoenberg in order provide physician with the necessary information to determine treatment effectiveness (Mayaud [0116; 0117]).
Regarding claims 14 and 28, Schoenberg teaches the method of claims 1 and 22, but does not explicitly teach that the medical test is selected from a group of tests relevant to kidney or liver function (Schoenberg does indicate other medical data beyond what is disclosed but does not indicate liver or renal related test results [0043]).
(Mayaud [0126])
In view of the teachings of Mayaud, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include liver and renal/kidney function tests as is disclosed by Mayaud to the medical record system taught by Schoenberg in order provide to physician with information to aid in drug treatment decisions (Mayaud [0126]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        /NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792